WIGGINTON, Judge.
Although accorded ample opportunity to do so, appellants have failed to furnish this Court with a transcript of the final hearing or a stipulated statement thereof pursuant to Florida Rule of Appellate Procedure 9.200(b)(3), either being an essential prerequisite to proper appellate consideration of the final judgment. Accordingly, we have no alternative but to affirm the final judgment. Kolb v. Kolb, 502 So.2d 518, 519 (Fla. 1st DCA 1987); E.H. Development, Inc. v. Kelly Tractor Company, 501 So.2d 1301 (Fla. 4th DCA 1987); Clayton v. Clayton, 442 So.2d 310 (Fla. 1st DCA 1983); Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979).
SMITH and THOMPSON, JJ., concur.